Exhibit 10.1

NATIONSTAR MORTGAGE HOLDINGS INC.
EXECUTIVE MANAGEMENT INCENTIVE PLAN
(Dated as of March 31, 2015)
1.
Purpose.

The purpose of the Executive Management Incentive Plan (the “EMIP”) is to
provide certain executive officers of the Company with annual incentive bonus
opportunities that are tied to both the achievement of performance goals of the
Company and of the individual EMIP participants. The EMIP is entered into
pursuant to the provisions of the Nationstar Mortgage Holdings Inc. 2012
Incentive Compensation Plan, as may be amended and restated (the “Plan”), which
is incorporated herein by reference. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Plan.
2.    Administration.
The EMIP shall be administered by the Committee pursuant to its authority under
the Plan; provided that the Committee may authorize the chief executive officer
of the Company to grant Awards and make determinations hereunder with respect to
persons who are not “executive officers” of the Company (within the meaning of
Rule 16a-1 under the Exchange Act). In addition to the powers granted to the
Committee pursuant to the Plan, the Committee shall have discretionary and final
authority to interpret the terms and provisions of the EMIP and may adopt, alter
or repeal any administrative rules, guidelines and/or practices governing the
operation of the EMIP as it shall from time to time deem advisable; provided,
however, that such rules, guidelines or practices shall not be inconsistent with
the Plan; provided, further, that no action taken under this Section 2 shall
intentionally cause a Bonus payment to become subject to Sections 409A or 457A
of the Internal Revenue Code of 1986, as amended.
3.    Eligibility.
Any senior officer of the Company determined by the Committee and notified in
writing by the Company and/or the Committee of his or her eligibility to
participate shall be eligible to participate in the EMIP (each such officer, an
“EMIP Participant”), whether before or after the commencement of a Performance
Period.
4.    Determination and Payment of Annual Bonus Awards.
(a)
Awards. Awards made pursuant to the EMIP (a “Bonus”) to Covered Employees
intended to qualify as Performance-Based Compensation (“Qualified Awards”) shall
be determined in a manner permitted by Section 162(m) of the Code and in
accordance with Section 9 of the Plan.

(b)
Performance Period. Unless determined otherwise by the Committee, each
Performance Period shall be a fiscal year of the Company.

(c)
Determination of Target Awards. The Committee, in its sole discretion, shall
establish the Target Award for each EMIP Participant, the payment of which shall
be conditioned on the achievement of the Performance Target for the Performance
Period. For


1



--------------------------------------------------------------------------------




Qualified Awards, the Target Award shall be established prior to the earlier of
(i) the 90th day of the applicable Performance Period or (ii) the date as of
which 25% of the Performance Period has elapsed (the “Determination Date”). With
respect to Qualified Awards, the Target Award for an EMIP Participant who
becomes employed by the Company or through promotion or otherwise becomes
eligible to participate in the EMIP following the Determination Date shall be
equal to average of the Target Awards as of the 90th day of the applicable
Performance Period for all other EMIP Participants with the same title or
seniority level, as determined by the Committee.
(d)
Performance Measures, Performance Target and Performance Schedule. With respect
to each Bonus, and with respect to Qualified Awards, prior to the Determination
Date and in accordance with Section 9 of the Plan, the Committee shall establish
in writing the Performance Measures, Performance Schedule and Performance Target
for the Performance Period and shall prescribe a formula for determining the
percentage of the Target Award which may be payable upon the level of attainment
of the Performance Target for the Performance Period. The Performance Measures
may relate to the performance of the Company, a Subsidiary, any subsection or
division of the Company’s business or any combination thereof or individual
Performance Measures or goals, which the Committee, in its sole discretion deems
appropriate; provided that Performance Measures applicable to Qualified Awards
shall be based on one or more Performance Measures set forth in the Plan. The
Performance Target shall be based on the Performance Measures, each of which may
carry a different weight, and which may differ from EMIP Participant to EMIP
Participant. The Performance Measures established by the Committee may be (but
need not be) different for each Performance Period and/or each Bonus and
different Performance Measures and Performance Schedules may be applicable to
different EMIP Participants and Bonuses.

(e)
Certification. With respect to Qualified Awards, in the manner required by
Section 162(m) of the Code, the Committee shall, promptly after the date on
which the necessary financial and other information for the Performance Period
becomes available, certify in writing the extent to which the Performance
Targets have been achieved.

(f)
EMIP Award Calculation. Using the Performance Schedule, the Committee shall
determine the amount payable under each Bonus to each EMIP Participant. In
determining the amount of each Bonus, the Committee may, in its sole discretion
(i) increase the size of any Bonus otherwise payable to any EMIP Participant
(other than a Qualified Award) or (ii) reduce or eliminate the size of any Bonus
otherwise payable to an EMIP Participant (including any Qualified Award), in
each case to reflect such EMIP Participant’s individual performance or such
other factors as the Committee deems relevant, or in recognition of changed or
special circumstances. For purposes of clarity, the Committee may exercise the
discretion provided for by the foregoing sentence in a non-uniform manner among
EMIP Participants.

(g)
Eligibility to Receive Bonus Payment. Except to the extent otherwise provided in
an EMIP Participant’s employment agreement with the Company, an EMIP Participant
shall only be eligible to receive the payment of a Bonus pursuant to the terms
of the EMIP if, as of the last day of the fiscal year to which such Bonus
relates, the EMIP


2



--------------------------------------------------------------------------------




Participant (i) is employed by the Company or its subsidiaries and (ii) has not
notified the Company of his or her intent to resign employment with the Company
and its subsidiaries.
(h)
Bonus Payment. A Bonus, if any, shall be paid to an EMIP Participant, as soon as
practicable after the Company’s financial results for the Performance Period
have been determined and, if required, following certification pursuant to
Section 4(e) by the Committee; provided, however, that in no event shall such
payment be made earlier than January 1st or later than March 15th of the year
following the applicable Performance Period. A portion of the Bonus may be paid
in restricted stock units of the Company granted pursuant to the Plan, subject
to vesting and other terms and conditions. The Committee will determine such
portion and the terms thereof in its sole discretion in a time and manner that
complies with Section 409A of the Code.

(i)
Change in Control. Upon the occurrence of a Change in Control, the Committee
shall have full discretionary authority to provide for payment of any Bonus in a
lump sum in an amount equal to the Target Award to which each EMIP Participant
would have been entitled for such Performance Period, without proration,
assuming the target degree of achievement of the applicable Performance Measures
for such EMIP Participant for such Performance Period.

5.
Amendment and Termination.

The Committee shall have the right to amend, modify, suspend or terminate the
EMIP at any time. Notwithstanding the foregoing, no such amendment,
modification, suspension or termination may, without the consent of any EMIP
Participant affected thereby, impair the rights of such EMIP Participant with
respect to a Bonus after the last day of the applicable Performance Period.
6.    Miscellaneous
(a)
No Right to Continued Employment or Payment of a Bonus. The right of an EMIP
Participant to receive a Bonus under the EMIP shall not be deemed a right to
continued employment by the Company or its subsidiaries and does not otherwise
restrict the EMIP Participant’s right or the right of the Company to terminate
the EMIP Participant’s employment at any time, with or without notice and with
or without cause. No EMIP Participant has any claim to be awarded a Bonus, and
there is no obligation for uniformity of treatment of EMIP Participants. The
terms and conditions of each Bonus and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
EMIP Participant (whether or not the EMIP Participants are similarly situated).

(b)
Unfunded Status of Awards. Bonus payments shall be made from the general funds
of the Company and no special or separate fund shall be established or other
segregation of assets made to assure the payment of such bonuses.

(c)
Nontransferability. No EMIP Participant shall have the power or right to
transfer (other than by will or the laws of descent and distribution), alienate
or otherwise encumber his or her interest under the EMIP.


3



--------------------------------------------------------------------------------




(d)
Withholding Taxes. The Company shall withhold all applicable federal, state and
local taxes from the payment of any Bonus made pursuant to the EMIP, in
accordance with applicable laws and regulations.

(e)
Section 409A of the Code. Each EMIP Award is intended to qualify as a short-term
deferral pursuant to Section 409A of the Code.

(f)
Governing Law. The EMIP shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflict
of laws.

(f)
Effective Date. The effective date of the EMIP is January 1, 2015.


4

